954 So.2d 753 (2007)
F.G., a juvenile, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-1660.
District Court of Appeal of Florida, Third District.
May 2, 2007.
Bennett H. Brummer, Public Defender and Gwendolyn Powell Braswell, Assistant Public Defender, for appellant.
*754 Bill McCollum, Attorney General and Angel L. Fleming, Assistant Attorney General, for appellee.
Before GERSTEN, and WELLS, JJ., and SCWARTZ, Senior Judge.
PER CURIAM.
Affirmed. § 90.803(1), Fla. Stat. (2006); Viglione v. State, 861 So.2d 511 (Fla. 5th DCA 2003).